Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims are drawn to a "computer program product". The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals perse in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal perse, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. See 351 OG 212, Feb 23 2010.
The Examiner suggests that Applicant amends the claims as follows: "non-transitory computer readable medium". 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the second suppression option" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the second suppression option" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 8, the limitation “wherein the determination of the sequence parameter includes determining a distance at which the examination segment is positioned from a center of the MR system during the recording of the MR signals” directly conflicts with claim 2 (which claim 8 depends from) limitation of “wherein the determination of the sequence parameter includes determining at least one inhomogeneity parameter of the MR system”. It is not clear how the sequence parameter can be both an inhomogeneity parameter and a distance parameter. Claims 9-10 are rejected for depending on claim 8.

Claim 9 recites the limitation "the first suppression option" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the second suppression option" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fautz (US 2016/0169997).

Regarding claim 1, Fautz teaches a method for automatic control of an examination sequence in magnetic resonance (MR) system during recording of MR signals in an examination segment of a person being examined, which has two tissue components with two different MR resonant frequencies [¶0009, wherein a patient is imaged. Patients include humans with tissues and different resonant frequencies. See also ¶0011, which teaches that fat saturation is used and therefore, fat and at least another tissue component is included, otherwise the image would be of nothing after fat saturation pulses. See also rest of reference.], the method 5comprising: 
	determining an examination sequence for examination of the examination segment [¶0044, wherein an acquisition strategy is determined or recommended. See also rest of reference.]; and
	determining whether the examination sequence includes an imaging sequence in which one of the two tissue components is to be suppressed and for which at least two different suppression options exist to reduce the one of the two tissue components during the recording of 10the MR signals, wherein [¶0044, wherein different suppression methods (Dixon or fat saturation methods) can be used. See also rest of reference.], in response to the examination sequencing including the imaging sequence: 
		determining a sequence parameter of the examination for the imaging sequence [¶0042, wherein B0 and B1 maps can be acquired to determine homogeneity. See also rest of reference.]; and 
		selecting one of the at least two suppression options as a function of the sequence parameter determined for the imaging sequence [¶0044, wherein different fat suppression methods (Dixon or fat saturation) are used depending on field maps. ¶0041, wherein optimum acquisition parameters are automatically determined. See also rest of reference.]. 

Regarding claim 2, Fautz further teaches wherein the determination of the sequence parameter includes determining at least one inhomogeneity parameter of the MR system, the one of the at least two suppression options being selected automatically based on the determined at least one inhomogeneity parameter  [¶0044, wherein different fat suppression methods (Dixon or fat saturation) are used depending on inhomogeneity field maps. See also rest of reference.].

Regarding claim 3, Fautz further teaches wherein the at least one inhomogeneity parameter 20includes at least one of the following parameters: a homogeneity of a polarization field B0, a homogeneity of a B1 field for radiating radio frequency (RF) pulses into the examination segment, and a size of an induced eddy current [¶0042-0044, wherein B0 and B1 maps are determined. See also rest of reference.].

Regarding claim 5, Fautz further teaches wherein the at least two different suppression options include a first suppression option, in which the two tissue components are excited differently with a spectrally selective radio frequency (RF) pulse, and a second suppression option in which a different phase position of the two tissue components at an 5echo time is used [¶0044, wherein Dixon methods (different phase position) and fat saturation methods (spectrally selective) are used. See also rest of reference.].

Regarding claim 7, Fautz further teaches wherein the second suppression option is selected in response to the inhomogeneity parameter being greater than a second limit value [¶0044, “While Dixon methods may require a longer acquisition time and/or reconstruction time, methods using suppression or saturation pulses are generally much more sensitive to B0 inhomogeneities, so criteria can be set which evaluate the B0 field map, optionally taking into account spatial prioritization, in order to select Dixon methods or fat saturation methods based on this result data.” Therefore, the “criteria” would be the value of inhomogeneity is enough to use Dixon methods (less sensitive to inhomogeneity) than fat saturation methods.  See also rest of reference.].

Regarding claim 11, Fautz further teaches wherein the at least two different suppression options are stored and linked to the imaging sequence [¶0028 and ¶0039, wherein acquisition parameters are stored and determined from a database. ¶0044, wherein fat suppression methods are acquisition parameters. See also rest of reference.].

Regarding claim 12, Fautz further teaches further comprising displaying, on a display, the selected one of the at least two suppression options as a confirmation for an operator 25controlling the sequence of the examination [¶0044, wherein different fat suppression methods (Dixon or fat saturation) are used depending on field maps. ¶0041, wherein optimum acquisition parameters are automatically determined and can be confirmed by the operator. See also rest of reference.].

Regarding claim 13, Fautz further teaches further comprising automatically recording the MR signals from the examination segment with the imaging sequence and the selected one of the at least two suppression options [¶0044, wherein different fat suppression methods (Dixon or fat saturation) are used depending on field maps. ¶0041, wherein optimum acquisition parameters are automatically determined and can optionally be confirmed by the operator. Therefore, the MR signals can skip the confirmation by operator and be automatically acquired. See also rest of reference.].

Regarding claim 14, Fautz further teaches a non-transitory computer-readable storage medium with an executable program stored 5thereon, that when executed, instructs a processor to perform the method of claim 1 [¶0030, wherein a control computer performs operations according to the disclosed methods. See also rest of reference.].

Regarding claim 15, Fautz further teaches A computer program product having a computer program which is directly loadable into a memory of a controller of the magnetic resonance imaging system, when executed by the controller, causes the magnetic resonance system to perform the method as claimed in claim 1 [¶0030, wherein a control computer performs operations according to the disclosed methods. See also rest of reference.].

Regarding claim 16, the same reasons for rejection as claim 1 also apply to this claim. Claim 16 is merely the apparatus version of method claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Fautz, in view of Imamura (US 2015/0316633).

Regarding claim 4, Fautz teaches the limitations of claim 1, which this claim depends from.
	Fautz further teaches wherein the determination of the sequence parameter includes determining a parameter, the one of the at least two suppression options being selected automatically based on the determined parameter  [¶0044, wherein different fat suppression methods (Dixon or fat saturation) are used depending on field maps. ¶0041, wherein optimum acquisition parameters are automatically determined and can be confirmed by the operator. See also rest of reference.].
	However, Fautz is silent in teaching wherein the determination of the sequence parameter includes determining a distance at which the examination segment is positioned from a 25center of the MR system during the recording of the MR signals.
	Imamura, which is also in the field of MRI, teaches wherein the determination of the sequence parameter includes determining a distance at which the examination segment is positioned from a 25center of the MR system during the recording of the MR signals [¶0047, wherein the position of the center of the slice relative to the center of the magnetic field.], the one of the at least two suppression options being selected based on the determined distance [¶0047, wherein either a test scan including a fat saturation pulse is performed with the bed in the same position or a test scan including a fat saturation pulse with a different bed position is selected. The different bed positions will change the parameters of the fat suppression pulse if the fat suppression pulse is spatially selective (i.e. a polarity alternated spectral and spatial selective acquisition (PASTA) , ¶0031. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fautz and Imamura because Imamura, similar to Fautz, teaches a method of performing MRI with fat suppression. It would have also been obvious to combine Imamura with Fautz because Imamura further teaches that the fat suppression effect can be affected based on the distance between the center of a slice and the center of the magnetic field [Imamura - ¶0061].

Regarding claim 6, Fautz and Imamura teach the limitations of claim 4, which this claim depends from.
	Fautz is silent in teaching wherein the second suppression option selected in response to the distance from the center being greater than a first limit value.
	Imamura further teaches wherein the second suppression option selected in response to the distance from the center being greater than a first limit value [¶0047, wherein either a test scan including a fat saturation pulse is performed with the bed in the same position or a test scan including a fat saturation pulse with a different bed position is selected (when the distance is further than a threshold value). The different bed positions will change the parameters of the fat suppression pulse if the fat suppression pulse is spatially selective (i.e. a polarity alternated spectral and spatial selective acquisition (PASTA) , ¶0031. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fautz and Imamura because Imamura, similar to Fautz, teaches a method of performing MRI with fat suppression. It would have also been obvious to combine Imamura with Fautz because Imamura further teaches that the fat suppression effect can be affected based on the distance between the center of a slice and the center of the magnetic field [Imamura - ¶0061].

Regarding claim 8, Fautz teaches the limitations of claim 2, which this claim depends from.
	Fautz further teaches wherein the determination of the sequence parameter includes determining a parameter, the one of the at least two suppression options being selected automatically based further on the determined parameter  [¶0044, wherein different fat suppression methods (Dixon or fat saturation) are used depending on field maps. ¶0041, wherein optimum acquisition parameters are automatically determined and can be confirmed by the operator. See also rest of reference.].
	However, Fautz is silent in teaching wherein the determination of the sequence parameter includes determining a distance at which the examination segment is positioned from a 25center of the MR system during the recording of the MR signals.
	Imamura, which is also in the field of MRI, teaches wherein the determination of the sequence parameter includes determining a distance at which the examination segment is positioned from a 25center of the MR system during the recording of the MR signals [¶0047, wherein the position of the center of the slice relative to the center of the magnetic field.], the one of the at least two suppression options being selected further based on the determined distance [¶0047, wherein either a test scan including a fat saturation pulse is performed with the bed in the same position or a test scan including a fat saturation pulse with a different bed position is selected. The different bed positions will change the parameters of the fat suppression pulse if the fat suppression pulse is spatially selective (i.e. a polarity alternated spectral and spatial selective acquisition (PASTA) , ¶0031. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fautz and Imamura because Imamura, similar to Fautz, teaches a method of performing MRI with fat suppression. It would [Imamura - ¶0061].

Regarding claim 10, Fautz and Imamura teach the limitations of claim 8, which this claim depends from.
	Fautz and Imamura both teach wherein the second suppression option is selected in response to either the distance from the center being greater than a first limit value or the 20inhomogeneity parameter being greater than a second limit value [Fautz - ¶0044, “While Dixon methods may require a longer acquisition time and/or reconstruction time, methods using suppression or saturation pulses are generally much more sensitive to B0 inhomogeneities, so criteria can be set which evaluate the B0 field map, optionally taking into account spatial prioritization, in order to select Dixon methods or fat saturation methods based on this result data.” Therefore, the “criteria” would be the value of inhomogeneity is enough to use Dixon methods (less sensitive to inhomogeneity) than fat saturation methods.  See also rest of reference. Imamura - ¶0047, wherein either a test scan including a fat saturation pulse is performed with the bed in the same position or a test scan including a fat saturation pulse with a different bed position is selected. The different bed positions will change the parameters of the fat suppression pulse if the fat suppression pulse is spatially selective (i.e. a polarity alternated spectral and spatial selective acquisition (PASTA) , ¶0031. See also rest of reference.].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Fautz, in view of previously cited Imamura, and in further view of Ma (US 2004/0064032).

Regarding claim 9, Fautz and Imamura teach the limitations of claim 8, which this claim depends from.
	Fautz further teaches wherein the first suppression option is selected in response to the inhomogeneity parameter being less than a second limit value [¶0044, “While Dixon methods may require a longer acquisition time and/or reconstruction time, methods using suppression or saturation pulses are generally much more sensitive to B0 inhomogeneities, so criteria can be set which evaluate the B0 field map, optionally taking into account spatial prioritization, in order to select Dixon methods or fat saturation methods based on this result data.” Therefore, the “criteria” would be the value of inhomogeneity is enough to use Dixon methods (less sensitive to inhomogeneity) than fat saturation methods.  See also rest of reference.].
	Imamura further teaches wherein the first suppression option is selected in response the distance being less than a first limit value [¶0047, wherein either a test scan including a fat saturation pulse is performed with the bed in the same position (i.e. when the distance is less than a threshold). The different bed positions will change the parameters of the fat suppression pulse if the fat suppression pulse is spatially selective (i.e. a polarity alternated spectral and spatial selective acquisition (PASTA) , ¶0031. See also rest of reference.].
	However, Fautz and Imamura are silent in teaching selecting a fat suppression option based on both inhomogeneity and distance parameters. 
[¶0007-0009, wherein Ma teaches that inhomogeneity is known to be worse at locations away from the isocenter and that this affects fat suppression methods. Ma also teaches that Dixon methods are used for areas when inhomogeneity of the magnetic field occurs.]. 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fautz and Imamura with the teachings of Ma because Ma teaches that there is a known correlation between inhomogeneity of the magnetic field and distance from the isocenter. Therefore, it would have been obvious to try selecting a fat-saturation method, instead of Dixon-type method (which is robust against inhomogeneity, Ma - ¶0009), when a inhomogeneity parameter is less than a second limit value and a distance being less than a first limit value because fat saturation methods are fine when the field is homogeneous [as taught by Fautz - ¶0044 and rest of reference.].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Included is an webpage article that discloses that fat saturation pulses are spectrally selective suppression pulses (“CHESS/Fat-Sat Pulses”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896